Citation Nr: 1111437	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  08-39 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Gregory Chandler, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1959 to September 1961.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a Board Videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ) in April 2009.  A transcript of this proceeding has been associated with the claims file.

This case was previously before the Board in June 2009 at which time the Board issued a decision denying service connection for the low back disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2010 the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's decision and remand the case back to the Board for compliance with the Joint Motion.


FINDING OF FACT

The Veteran's low back disorder did not have its onset during active service or within one year of separation from service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for his low back disorder.  Specifically, the Veteran alleges that he injured his back as a result of having to carry and play the tuba during his military service and also from a fall from a top bunk bed in December 1959.

Legal Criteria

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires: (1) medical, or other competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical or other competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disorder may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Factual Background

The Veteran's service personnel records confirm that his military occupational specialty was a tuba player.  The Veteran's service treatment records (STRs) also confirm that the Veteran was treated after falling out of his bunk bed in December 1959.  However, the record shows that the Veteran injured his left rib and does not indicate that the Veteran injured his back at that time.  None of the other STRs indicate that the Veteran was ever treated for a back injury in service.  An August 1961 separation examination shows a normal spine and in the Veteran's September 1961 "Report of Medical History" (RMH) the Veteran denied "swollen or painful joints," "arthritis or rheumatism," "bone, joint, or other deformity" and also denied having "worn a brace or back support."  Therefore, the STRs fail to show that a chronic low back disorder was noted in service.

The first indication of a back disorder is a private treatment report from the University of Texas Medical Branch Hospital dated in October 1995, approximately 34 years after the Veteran's separation from service.  At that time the Veteran complained of low back pain and indicated that he had been having this pain "for some time."  X-rays of the back revealed osteoarthritic changes involving the apophyseal joints of the lower lumbar spine with mild lumbar spondylosis at L3-4 and L4-5 consisting of mild disc space narrowing and osteophyte formation.  The record does not show report of a back injury during service or that he had suffered back pain since service.  A January 1996 record also fails to show that the Veteran reported suffering a back injury during and pain since service.

The Veteran was afforded a VA examination in November 2008.  The examiner reviewed the claims file in conjunction with the examination and preparation of the exam report.  The examiner reviewed the Veteran's STRs and private treatment records and diagnosed the Veteran with age-acquired degenerative disc disease of the lumbar spine.  The examiner opined that there was no indication on magnetic resonance imaging (MRI) or current or previous x-rays that the Veteran had any indication of traumatic event arthritis.  The examiner pointed out that even with the fall in 1959, the Veteran never complained about a back problem at that time or at any time during service.  He stated that there was no indication on the separation examination or on the self reported medical history form of a back injury.  He further noted that the Veteran was not treated for a back disability until 1995, at which time the x-rays showed normal age-acquired degenerative disc disease.  Based on the foregoing, the examiner opined that the Veteran has normal age-acquired degenerative disc disease of the lumbar spine and that it is not connected to his military service, weighing heavily against a claim for service connection.

Also of record are VA outpatient treatment records dated from 2002 to 2008, which show treatment of the claimed back disorder.  The Board points out that while the VA has treated the Veteran since 2002, the first time he indicated a relationship between his back disorder and service was in June 2006, shortly before he filed his service connection claim.  No VA treatment records indicate the etiology of the back disorder.

The evidence also includes the Veteran's statements and a statement from his sister, a nurse practitioner, asserting continuity of symptoms.  In an October 2007 statement from the Veteran's sister, a practicing licensed vocational nurse for 35 years, she indicated that the Veteran has suffered chronic back pain for many years and that he wrote to her during his active service complaining about his back.  She said she convinced the Veteran to seek treatment for his back in 1995.  Her letter notes that she has personally observed the Veteran and his symptoms of pain; however, she did not state that she observed his symptoms during or within one year after he separated from service.

The Veteran testified before a Decision Review Officer (DRO) and the Board.  The DRO summary shows that the Veteran reported falling from a bunk during service and that his STRs should have shown that he injured his back.  He said the STRs should also show that he had subsequent medical appointments for back pain.  After service, he saw Dr. S., a family practitioner, but said that Dr. S.'s records are not available since he is deceased.

At his hearing before the Board, the Veteran testified that he fell five or six feet from a bunk and injured his back during service.  He sought treatment five or six times after the fall but the doctors only gave him Aspirin.  He stopped seeking treatment during service because he was able to use home remedies, particularly Aspirin, and because he did not want to be separated from special duty as a band member.

After separation, he sought treatment from Dr. S. and then went on the road as a trumpet player until his back pain forced him to retire.  Again, the Veteran indicated that he tried to obtain Dr. S.'s records but was unsuccessful because Dr. S. had died.  He said he sought treatment for his back pain while on the road; however, he was unable to recall any of the doctors' names or identifying information.  Consequently, treatment records from Dr. S. and the unidentified providers have not and cannot be obtained.

Analysis

Given the evidence of record, the Board finds that service connection for a back disorder is not warranted.  There is no evidence of a back disorder during service, at separation from service, or within one year after separation from service.  The Board finds that the Veteran's more recently-reported history of continued symptoms of a back disorder since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of a back disorder.

Specifically, the separation examination report reflects that the Veteran was examined and his spine was found to be clinically normal.  His in-service history of symptoms at the time of separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

The Board must also note the 34 years between the Veteran's separation from service in 1961 and the first report of back problems in October 1995.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Further, when the Veteran sought medical care in October 1995, he did not report that his low back symptomatology was related to service.  He also did not report that his disorder was related to service when he established medical treatment with VA facilities in 2002.  In fact, he did not claim that his disorder was related to service until June 2006, a month before he filed his claim.  His silence, when otherwise reporting his past medical history, is inconsistent with his allegation of continuity of symptomatology.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Simply, the inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has considered the statement from the Veteran's sister; however, while she is competent to report what she has observed, such as the Veteran's outward symptoms of pain, she did not observe the injury in service, did not observe his symptoms of pain during service, and she did not indicate that she observed the Veteran suffering back pain at separation or within one year of separation from service.  As noted above, lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  Thus, because it appears that the Veteran's sister did not observe his back symptoms during or within one year of separation from service, the Board gives her statement lesser probative value.

The Board finds the November 2008 VA medical opinion to have the most evidentiary weight.  First, the Board finds that a VA examiner is competent to render a medical opinion as to the etiology of the Veteran's current back disorder.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Second, the November 2008 VA examiner reviewed the Veteran's STRs as well as current private medical records and discussed all relevant evidence regarding the Veteran's back disorder.  The examiner provided reasons and bases for his/her conclusion and pointed to evidence which supported the conclusion.  In assessing such evidence, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  As above, the November 2008 VA examiner indicated that the Veteran's x-rays fail to show evidence of traumatic event arthritis.  The examiner reviewed the claims file and discussed the Veteran's medical history, and concluded that the Veteran's disability is age-related and not related to his active service.

In short, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for a back disorder, and the appeal is denied.  As there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim that would give rise to a reasonable doubt in favor of the Veteran, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2006 that fully addressed all three notice elements and the Dingess criteria and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of disability ratings and effective dates.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the JMR, it was argued that the undersigned Acting Veterans Law Judge failed in her duty to notify the Veteran of additional outstanding evidence during the April 2009 Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing the undersigned discussed the Veteran's medical treatment subsequent to service.  The Veteran testified that he was treated by Dr. S., his family practitioner, and that he tried to obtain treatment records from Dr. S. but was unsuccessful because Dr. S. is deceased.  He also testified that he was treated by other doctors after service but that he could not recall names.  The undersigned specifically questioned him about the availability of the records from Dr. S. and other providers.  Based upon the Veteran's sworn testimony, the Board finds that a remand to obtain records from the deceased Dr. S. and the other unknown providers would be futile.  38 U.S.C.A. § 5103A (West 2002).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and treatment records from the University of Texas Medical Branch Hospitals.  The Veteran submitted a statement from his sister, personal statements, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  The Veteran was afforded an adequate VA medical examination in November 2008.  Significantly, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


